MEMORANDUM **
Preddi Parhusip, a native and citizen of Indonesia, petitions for review of a Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and deny in part and grant in part the petition for review.
The agency denied Parhusip’s asylum claim as time-barred. Parhusip does not challenge this finding in his opening brief.
The agency failed to address Parhusip’s contention that he suffered past persecution, and his contention that he established a clear probability of persecution because he is a member of a disfavored group. See Sagaydak v. Gonzales, 405 F.3d 1035, 1040 (9th Cir.2005) (“the BIA [is] not free to ignore arguments raised by a petitioner.”); Wakkary v. Holder, 558 F.3d 1049, 1068-69 (9th Cir.2009). We therefore remand for the agency to address Parhusip’s claims in the first instance. See Sagaydak, 405 F.3d at 1040; see also INS v. Ventura, 537 U.S. 12, 16-18, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
*628Parhusip does not raise any challenge to the IJ’s denial of CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED in part; GRANTED in part; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.